DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 40,41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention originally claimed was directed to a mechanically stabilized earth structure and the newly submitted claims are directed to method for reinforcing mechanically stabilized earth structures. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40,41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-29, 31-39, drawn to mechanically stabilized earth structure, classified in E02D29/02.
II. Claims 41,42, drawn to method of reinforcing mechanically stabilized earth structures, classified in B23k11/00.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made without resistive welding and bolting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
(b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘430 in view of Hilfiker et al. (US 5733072).
WO document ‘430 discloses soil reinforcing elements (see Figs.5, 9a) for attachment to mechanically stabilized earth structures (see Fig. 3) comprising: a plurality of reinforcing gridworks (8, see Figs. 5,9a) for attachment to anchors (12,13) of the mechanically stabilized earth structures, each comprising a first wire extending in a longitudinal direction having a proximal end, and a second wire extending in the longitudinal direction having a proximal end (see Fig. 9a) spaced apart by a width orthogonal to the longitudinal direction,
a plurality of connection elements (11,11a), each comprising a single length of wire forming a first leg attached to the proximal end of the first wire, a fastener receptacle in unitary construction with the first leg, and second leg in unitary construction with the fastener receptacle attached to the proximal end of the second wire wherein each fastener receptacle comprises a bend about an axis orthogonal to the longitudinal direction forming a swivel for connection to the anchor (13).  WO ‘430 discloses the invention substantially as claimed.  However, WO ‘430 is silent about the first and second wires of different reinforcing gridworks are spaced apart by different widths.
Hilfiker et al. ‘072 teaches about the first and second wires of different reinforcing gridworks are spaced apart by different widths.(see Figs. 18,19, col. 3 lines 5-20, 50-60, col. 4 line 40+).  It would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to modify WO document ‘430 to have  the first and second wires of different reinforcing gridworks spaced apart by different widths as taught by Hilfiker et al.’072 since such a modification is based on the particular application (the spacing density).
With regards to the limitation, “wherein the first and second legs of each connector element are bendable to selectively align with the first and second wires of the different reinforcing gridworks spaced apart by different widths”, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document ‘430 (as modified above) to wherein the first and second legs of each connector element are bendable to selectively align with the first and second wires of the different reinforcing gridworks spaced apart by different widths since such a modification enables the connection elements to attach to different spaced gridworks.  Gridworks of different width spacing (spacing density) are based on the particular application.
Re claim 22, wherein the first wire is substantially parallel to the second wire (see Fig. 9a of WO document).
Re claim 23, further comprising a plurality of transverse wires connecting the first and second wires (see Fig. 9a of WO document). 
Re claim 24, wherein the single length of wire defines a cross-section that is round, square, rectangular, hexagonal, octagonal, or a combination thereof (see Figures).
Re claim 25, wherein the swivel comprises a loop of the single length of wire of at least 180 degrees (see Fig. 9a).
Re claims 31-35, a facing comprising a back face located adjacent to an earthen formation or backfill (see Fig. 3), for the rest of the elements see discussion above.

Claim(s) 26,27,29,36,37,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘430 in view of Hilfiker et al. ‘072 as applied to claim 21 above, and further in view of Taylor (US 20100247248).
Re claims 26,36, WO document ‘430 (as modified above) discloses the invention substantially as claimed.  However, WO document (as modified above) lacks a loop that is at least 365 degrees. Taylor ‘248 teaches a loop that is at least 365 degrees (see Fig. 6A).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the loop be at least 365 degrees as taught by Taylor ‘248 since such a modification enhances the interlock between the connection element and the anchor.
Re claim 27, 37, WO document ‘430 (as modified above) discloses the invention substantially as claimed.  However, WO document (as modified above) lacks a loop that is at least 540 degrees. Taylor ‘248 teaches a loop that is at least 540 degrees (see Fig. 6A).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the loop be at least 540 degrees as taught by Taylor ‘248 since such a modification enhances the interlock between the connection element and the anchor.
Re claim 29, 39, WO document ‘430 (as modified above) discloses the invention substantially as claimed.  However, WO document (as modified above) is silent about the first leg further comprises a first a section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end: and the second leg further comprises a first section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end. Taylor ‘248 teaches the first leg further comprises a first a section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end: and the second leg further comprises a first section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end (see Fig. 6A).  
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the first leg further comprises a first a section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end and the second leg further comprises a first section extending in the longitudinal direction to a distal end, and a second section extending orthogonally from the distal end as taught by Taylor ‘248 since such a modification facilitates the attachment of the connection element to the reinforcing gridwork.

Claim(s) 28,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘430 in view of Hilfiker et al. ‘072 as applied to claim 21 above, and further in view of either French document (FR 2973401) or Taylor et al. (US 20020044841).
WO document ‘430 (as modified above) discloses the invention substantially as claimed.  However, WO document (as modified above) is silent wherein the first and second legs are bent toward each other converging at a point between the fastener receptacle and proximal ends of first and second wires.  French document ‘401 and Taylor et al. ‘841 both teach first and second legs are bent toward each other converging at a point between the fastener receptacle and proximal ends of first and second wires (see Fig. 4a; Figs. 14,21).  
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the first and second legs bent toward each other converging at a point between the fastener receptacle and proximal ends of first and second wires as taught by either French document ‘401 or Taylor et al. ‘841 since such a modification enhances the interlock between the connection element and the anchor.




Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 31 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
9/9/2022